DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Response to Amendment
3.	The present office action is made in response to the amendment of 10/29/2021. It is noted that in the amendment, applicant has amended claims 26, 29, 32, 45-49, 51-52 and 54-55, and canceled claims 50 and 53. There is not any claim being added into the application.
4.	As amended, the pending claims are claims 26, 28-35, 45-49, 51-52 and 54-55. Note that claims 1-25 were canceled in the Pre-amendment of 3/5/2019, and claims 27 and 36-44 were canceled in the amendment of 6/16/2021.
Response to Arguments
5.         The amendments to the claims as provided in the amendment of 10/29/2021, and applicant's arguments provided in the mentioned amendment, pages 7-1, have been fully considered and are sufficient to overcome the objections to claims 26, 28-35 and 45-55, the rejections to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
However, the amendments to claims 26, 51, and 55 raise new problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see Note below, which claims are examined via an examiner’s amendment provided in the present office action to place the application in condition of allowance.
Note: 
a) In each of claims 26, 51 and 55: the feature thereof “the silicon substrate” (claim 26 on line 11; claim 51 on line 12; and claim 55 on line 12) lacks a proper antecedent basis. Applicant should note that the antecedent basis for the mentioned feature has been deleted by the amendments to the claims as provided in the amendment of 10/29/2021.
b) In claim 55: Each of the phrases thereof “and is the scaling factor is used as a multiplicative factor” (lines 14-15) and “the each of the nanostructures have dimensions” (line 18) has grammatical error(s).
Claim Interpretation
6.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	The application has been amended as follows: 
In the claims:
A) In claim 26: on line 11, changed “the silicon substrate” to --a silicon substrate--;
B) In claim 51: on line 12, changed “the silicon substrate” to --a silicon substrate--;
C) In claim 55: 
on line 12, changed “the silicon substrate” to --a silicon substrate--;

on line 18: changed “the each of the nanostructures have”  to --each of the nanostructures has--.
Allowable Subject Matter
10.	Claims 26, 28-35, 45-49, 51-52 and 54-55 are allowed.
11.	The following is an examiner’s statement of reasons for allowance:
The method of forming a nano-patterned substrate as recited in each of present independent claims 26, 51 and 55 is allowable with respect to the prior art, in particular, US Publication Nos. 2013/0194669; 2015/0309214 and 2016/0139302 and the Chinese reference No. CN 101093867, by the limitations related to the arrangement of the nanostructures on the dielectric substrate as recited in the features thereof “the nanostructures are … the dielectric material” (claim 26, lines 9-13; claim 51, lines 10-14; claim 55, lines 10-14). It is noted that while each of the mentioned references discloses an apparatus and a method for making an optical element by etching a plurality of nanostructures on a substrate. However, each does not disclose the feature related to the nanostructures are dimensioned and spaced from each other by a scaling factor defined as a ratio between the refractive index of a silicon substrate and a refractive index of the dielectric material used to make the base substrate as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.